DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s explanation for showing support for the amendments to claim 1 (see page 9 of the amendment filed 10/11/21) is acknowledged.  As described at pg. 8, ll. 28 to pg. 9, ll. 31, the sections of the insert may have lengths within specified ranges based upon the dimension “D” which is described as “the major diameter of the threaded blade end 62 of the stud bolt 58.”  A range of values for D is given in the form of a range of acceptable fastener sizes (“M20-M50” se pg. 9, ll. 5-7).  Given the explicit description of the varying lengths of the insert sections and the reference to standard fastener sizes, one of ordinary skill would be apprised of the range of sizes the disclosed insert could have.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed invention is considered a non-obvious improvement over the invention patented in Voitik, wherein the improvement is the sizing of the claimed fastener for use in a wind turbine, in particular having the claimed minimum length.  While Voitik teaches a fastener system with similar features, it is disclosed as being used for a dental implant and the prior art offers no suggestion or motivation for enlarging the fastener system for use in a larger setting.  While mere scaling up of a prior art process capable of being scaled up does not necessarily establish patentability in a claim to an old process so scaled (see MPEP 2144.08(IV)(A)), and the fastener system of Voitik is capable of scaling, doing so to the size claimed would render the fastener system unsuitable for its intended use as a human dental implant.  As there appears to be no other obvious motivation for such scaling, the claimed fastener system is considered non-obvious with regards to Voitik.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745